fDETAILED ACTION
Remarks
Applicant presents a request for continued examination filed 28 July 2021 responsive to the 10 March 2021 final Office action (the “Previous Action”).
With the request, Applicant has amended claims 1, 4, 9 and 15. 
Claims 1-20 remain pending. Claims 1, 9 and 15 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2021 has been entered.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant argues that Moorer  “does not teach or suggest a master device with a master device UPA to configure and control an ordinary device with an ordinary device UPA, using the master device UPA and ordinary device UPA, both being corresponding parts of the same UPA architecture, as recited in amended claim 1” (Remarks, p. 6, first full par.).
In particular, Applicant submits that in claim 1, “[a]ll configuration, logic, and rules for configuring ordinary device for configuring ordinary device parameters are performed within the UPA family of modules that are tightly coupled and work together” and contrasts these features with Moorer, in which, Applicant argues, “server 100 and/or client device 100 have a script engine 600 (see Fig. 6) that is separate and distinct from the WDS software used to communicate with the devices 120.” (Remarks, p. 6, 2nd full par.).
Examiner respectfully disagrees that the claim requires a “family” of “tightly coupled” modules or “[a]ll, configuration, logic and rules” performed within those modules1. Limitations from the specification (assuming they are even in the specification) are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim merely requires “using” various UPAs and UPAs “to communicate” with each other.  As to Moorer’s 
Applicant also submits that Moorer is dependent on an internet protocol, whereas, in the Applicant’s view, the UPAs for the user computing device, master device and ordinary device in claim 1 are “corresponding parts of the same software suit[e] and architecture” and communicate without the need for internet-based protocols. Applicant points to paragraph 3 at p. 19 of the specification as support.  (Remarks, p. 6 last par. – p. 7 par. 1). 
Examiner respectfully disagrees that the claim excludes use of any internet-based protocol or UPAs that are part of the same software suite2. Again, limitations from the specification (assuming they are even in the specification) are not read into the claims. Note too with respect to p. 19 par. 3 of the specification that that paragraph actually discloses that the invention can use “any operable protocol”, including TCP/IP (i.e., an internet protocol or protocol(s)). 
Applicant’s arguments are accordingly unpersuasive. 
Applicant’s arguments with respect to the remaining claims by virtue of their dependence from claim 1, similarity with claim 1 or dependence from a similar claim are unpersuasive for the same reasons.
Claim Rejections - 35 USC § 112
Upon further consideration, the Previous Action’s § 112 rejection of claim 4 is withdrawn in view of Applicant’s amendments to that claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1-3, 9, 10, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moorer et al. (US 2007/0225866) (art of record – hereinafter Moorer).

As to claim 1, Moorer discloses a device configuration system comprising: 
a user computing device having a Universal Programming Application (UPA) stored thereon, the user computing device coupled with a computer network; (e.g., Moorer, Fig. 1 and associated text, par. [0029] discloses the software (i.e., application) enables the hardware devices 120 and/or clients [user computing devices] to communicate with each other [via a network, see figure] and may provide the user with control over the hardware from a single client; par. [0052] discloses the methodologies described herein may be implemented by various means. For example, these methodologies may be implemented in hardware, firmware, software or a combination; par. [0053] discloses for example software codes may be stored in a memory, for example the memory of client [user computing device] or device, and executed by a processor [the software on the client being the UPA])
a master device coupled with the computer network and having a master device UPA stored thereon to communicate with the user computing device UPA, the master device to be programmed via the user computing device using the user computing device UPA and the master device UPA; (e.g., Moorer, par. [0052] discloses these methodologies may and 
an ordinary device coupled with the computer network and having an ordinary device UPA stored thereon (e.g., Moorer, par. [0052] discloses the methodologies described herein may be implemented by various means. For example, these methodologies may be implemented in hardware, firmware, software or a combination; par. [0053] discloses for example software codes may be stored in a memory, for example the memory of client or device [ordinary device], and executed by a processor [all software on the device (ordinary device) being the ordinary device UPA]) to communicate with the user computing device UPA (e.g., Moorer, Fig. 1 and associated text, par. [0029] discloses the software “(i.e., application)” enables the hardware devices 120 [ordinary devices] and/or clients [user computing devices] to communicate with each other) and the master device UPA to be configured and controlled by the master device using the master device UPA and the ordinary device UPA, (e.g., Moorer, par. [0043] discloses the script engine [master device UPA see above] may be configured to easily communicate with the various remote web services [ordinary device UPA] implemented in the devices 120 [ordinary devices]; par. [0035] discloses creating a script involves creating wherein the user computing device UPA, the master device UPA and the ordinary device UPA are corresponding parts of one UPA architecture (e.g., Moorer, Fig. 1 and associated text [the architecture shown being one UPA architecture, the software on clients 110, server 100 and devices 120 (i.e., the user computing device UPA, master devices UPA and ordinary device UPA) being corresponding parts of that architecture]).

As to claim 2, Moorer discloses the system of claim 1 (see rejection of claim 1 above), Moorer further discloses further comprising a user interface presented by the user computing device UPA to the user of the user computing device (e.g., Moorer, abstract discloses a client having a user interface implemented with Web Services for Devices; par. [0036] discloses the script setup graphical user interface 200 may be implemented as shown on any one of the clients 110 shown in FIG. 1. An exemplary embodiment of the script setup graphical user interface 200 may be implemented on a touch screen display rendering a series of buttons that are sensitive to the touch of a user).

As to claim 3, Moorer discloses the system of claim 1 (see rejection of claim 1 above), and further discloses:
wherein the master device includes a memory module to store a downloaded program and a processor to execute the downloaded program (e.g., Moorer, Fig. 8 and associated text, par. [0043] discloses the script engine 600 may be implemented on server 100 [master device]. When a user creates a script, the script engine 600 may create the script object 

As to claim 9, Moorer discloses an inter-device communication system comprising: 
a master device coupled with a computer network having a master device Universal Programming Application (UPA) stored thereon to be used to program the master device and to be used to configure and control an ordinary device by the master device; (e.g., Moorer, par. [0052] discloses these methodologies may be implemented in hardware, firmware, software or a combination; Fig. 1 and associated text, par. [0028] discloses server 100 [master device] connected to a network 102; Fig. 8 and associated text, par. [0043] discloses the script engine 600 may be implemented on server 100 [master device]. The script engine 600 is the portion of the application responsible for the generation of a script object [the script engine and any other server software being the master device UPA]. When a user creates a script, the script engine 600 may create the script object by compiling the script. Thereafter the script engine 600 may execute the script object in order to perform the action configured for the specific script [i.e., the server is programmed via the script engine]; par. [0035] discloses creating a script involves creating commands for the various devices [ordinary devices] to operate. The commands may be generated from the server. These commands may be sent through the network 102 to the various devices 120 [ordinary devices] to operate. Accordingly, the controller may communicate through the server 100 to issue the various script commands to the various devices 120 to provide the aforementioned operation) and 
an ordinary device coupled with the computer network having an ordinary device UPA stored thereon to communicate with the master device UPA (e.g., Moorer, par. [0052] discloses the methodologies described herein may be implemented by various means. For example, these methodologies may be implemented in hardware, firmware, software or a combination; par. [0053] discloses for example software codes may be stored in a memory, for example the memory of client or device [ordinary device], and executed by a processor [all software on the device being the ordinary device UPA]; Fig. 1 and associated text, par. [0043] discloses the script engine [master device UPA see above] may be configured to easily communicate with the various remote web services [ordinary device UPA] implemented in the devices 120 [ordinary devices, coupled to a network as shown in the figure]) wherein the master device UPA and the ordinary device UPA are corresponding parts of one UPA architecture (e.g., Moorer, Fig. 1 and associated text [the architecture shown being one UPA architecture, the software on clients 110, server 100 and devices 120 (i.e., the user computing device UPA, master devices UPA and ordinary device UPA) being corresponding parts of that architecture]).

As to claim 10, Moorer discloses the system of claim 9 (see rejection of claim 9 above), Moorer further discloses further comprising a user computer having a user computer UPA stored thereon to communicate with the master device UPA and the ordinary device UPA (e.g., Moorer, par. [0052] discloses the methodologies described herein may be implemented by various means. For example, these methodologies may be implemented in hardware, firmware, software or a combination; par. [0053] discloses for example software codes may be stored in a memory, for example the memory of client [user computing device] or device, and executed by a 

As to claim 12, Moorer the system of claim 9 (see rejection of claim 9 above), Moorer further discloses wherein master device includes a memory module and a microprocessor to execute programs (e.g., Moorer, par. [0028] discloses the server 100 may be any type of computer, such as a PC [which necessarily includes memory and a microprocessor to execute programs]).

As to claim 15, Moorer discloses a method of networked device configuration, the method comprising: 
downloading a program to a master device, having a master device Universal Programming Application (UPA) stored thereon, from a user computer (e.g., Moorer) having a user computer UPA stored thereon in communication with the master device UPA; (e.g., Moorer, par. [0052] discloses these methodologies may be implemented in hardware, firmware, software or a combination; Fig. 1 and associated text, par. [0028] discloses server 100 [master device] connected to a network 102; Fig. 8 and associated text, par. [0043] discloses the script engine 600 may be implemented on server 100 [master device]. The script engine 600 is the portion of the application responsible for the generation of a script object [the script engine and any other server software being the master device UPA]. When a user creates a script, the 
programming the master device using the downloaded program; (e.g., Moorer, Fig. 8 and associated text, par. [0043] discloses the script engine 600 may be implemented on server 100 [master device]. When a user creates a script [downloaded program], the script engine 600 may create the script object by compiling it. Thereafter the script engine 600 may execute the script object in order to perform the action configured for the specific script) and 
configuring and controlling an ordinary device, having an ordinary device UPA sorted thereon, by the master device,  (e.g., Moorer, par. [0035] discloses creating a script involves creating commands for the various devices [ordinary devices] to operate. The commands may be generated from the server. These commands may be sent through the network 102 to the various devices 120 [ordinary devices] to operate. Accordingly, the controller may communicate through the server 100 to issue the various script commands to the various devices 120 to provide the aforementioned operation; par. [0052] discloses the methodologies described herein may be implemented by various means. For example, these methodologies may be implemented in hardware, firmware, software or a combination; par. [0053] discloses for example software codes may be stored in a memory, for example the memory of client or device [ordinary device], and executed by a processor [all software on the device (ordinary device) being the ordinary device UPA]) wherein the user computer UPA, the mater device UPA and the ordinary device UPA are corresponding parts of one UPA architecture (e.g., Moorer, Fig. 1 and associated text [the architecture shown being one UPA architecture, the software on clients 110, server 100 and devices 120 (i.e., the user computer UPA, master device UPA and ordinary device UPA) being corresponding parts of that architecture]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moorer (US 2007/0225866) in view of Vijay et al. (US 2005/0131825) (art of record – hereinafter Vijay). 

As to claim 4, Moorer discloses the system of claim 1 (see rejection of claim 1 above), and further discloses the master device UPA and user computing device UPA (see rejection of claim 1 above) but does not explicitly disclose wherein the master device UPA and user computing device UPA have a layered structure. 
However, in an analogous art, discloses:
 wherein the application has a layered structure (e.g., Vijay, Fig. 4 and associated text, par. [0039] discloses lKM application 400 includes a user interface layer 402. lKM application 400 also includes an integration layer 404, a workflow layer 406, and a communication layer 408).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the master device UPA and user computing device UPA of Moorer, by structuring that software with layers, as taught by Vijay, as Vijay would provide the advantage of a means of separating the various concerns of the software. (See Vijay, Fig. 4).

As to claim 5, Moorer discloses the system of claim 1 (see rejection of claim 1 above), Moorer further discloses the user computing device UPA (See rejection of claim 1 above) but does not explicitly disclose wherein the user computing device UPA has a layered structure including a user interface layer, a programming layer, and a communication layer.
However, in an analogous art, Vijay
wherein application has a layered structure including a user interface layer, a programming layer, and a communication layer (e.g., Vijay, Fig. 4 and associated text, par. [0039] discloses lKM application 400 includes a user interface layer 402. lKM application 400 also includes an integration layer 404, a workflow layer 406 [either being a programming layer], and a communication layer 408).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moorer, which discloses a user computing device UPA, by structuring the application into layers including a user interface layer, programming layer and communication layer, as taught by Vijay, would provide the advantages of a means for the application to interface with the user and communicate with other applications, as well as a means of separating those concerns of the from other programming concerns. (See Vijay, Fig. 4, pars. [0039-0041]).

As to claim 11, Moorer discloses the system of claim 9 (see rejection of claim 9), and further discloses the master device UPA and the ordinary device UPA (see rejection of claim 9 above) but does not explicitly disclose wherein the master device UPA and the ordinary device UPA have a layered structure including a communication layer and an internal operations layer. 

wherein the first application and the second application have a layered structure including a communication layer and an internal operations layer (e.g., Vijay, Fig. 4 and associated text, par. [0039] discloses lKM application 400 includes a user interface layer 402. lKM application 400 also includes an integration layer 404, a workflow layer 406 [either being a programming layer], and a communication layer 408; par. [0041] discloses the communication layer 408 enables communication between lKMs and also the cKM; Fig. 3 and associated text, par. [0036] discloses the cKM application 300 includes also includes an integration layer 304, a workflow layer 306, and a communication layer 308).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moorer, which discloses master and ordinary device UPAs, by structuring those applications into the layers, as taught Vijay, as Vijay would provide the advantages of a means for the application to communicate with other applications, as well as a means of separating that concern other internal operations of the application. (See Vijay, Fig. 4, pars. [0039-0041]).

Claims 6-8, 14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moorer (US 2007/0225866) in view of Cohn et al. (US 2012/0158161) (art of record --  hereinafter Cohn).

As to claim 6, Moorer discloses the system of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the master device provides an event and a service. 
However, in an analogous art, Cohn discloses:
wherein the master device provides an event and a service (e.g., Cohn, par. [0048] disclose events generated by their SMA controller [master device]. A user can specify event types [parameter]; par. [0090] disclose the SMA controller informing the end-user of the trigger event; Abstract discloses causing actions [services] to be performed by the controller platform [master device]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moorer, which discloses master and ordinary devices, by incorporating the master device providing an event and a service, as taught by Cohn, as Cohn would provide the advantage of a means for the master to perform actions in response to events and provide event notifications. (See Cohn, abstract, par. [0048]). 

As to claim 7, Moorer discloses the system of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the master device provides an event and a service, each of the event and the service having associated parameters.
However, in an analogous art, Cohn discloses:
 wherein the master device provides an event and a service, each of the event and the service having associated parameters (e.g., Cohn, par. [0048] disclose events generated by their SMA controller [master device]. A user can specify event types [parameter]; par. [0090] disclose the SMA controller informing the end-user of the trigger event; par. [0095] disclose examining the identification [parameter] of the event that occurred. A determination is made as to whether all constraints [parameters] associated with the trigger event are satisfied; Abstract discloses causing actions [services] to be performed by the controller platform [master device] or to cause actions to be performed by sensor devices; par. [0091] discloses actions can include an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moorer, which discloses master and ordinary devices, by incorporating the master device providing an event and a service each having associated parameters, as taught by Cohn, as Cohn would provide the advantage of a means for the master device to perform actions in response to events and provide event notifications. (See Cohn, abstract, par. [0048]). 

As to claim 8, Moorer discloses the system of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the ordinary device provides an event having associated parameters.
However, in an analogous art, Cohn discloses:
wherein the ordinary device provides an event having associated parameters (e.g., Cohn, par. [0048] disclose a user can specify event types [parameter]; par. [0095] disclose examining the identification [parameter] of the event that occurred. A determination is made as to whether all constraints [parameters] associated with the trigger event are satisfied; par. [0052] discloses events detected by sensors [ordinary devices]; par. [0095] discloses a SMA controller monitors all associated sensor devices for sensor event data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moorer, which discloses ordinary devices, by incorporating the ordinary devices having associated parameters, as taught by Cohn, as Cohn 

As to claim 14, Moorer discloses the system of claim 9 (see rejection of claim 9 above), but does not explicitly disclose wherein the master device includes event handlers to take predefined actions in response to events reported by the ordinary device. 
However, in an analogous art, Cohn discloses:
wherein the master device includes event handlers to take predefined actions in response to events reported by the ordinary device (e.g., Cohn, par. [0068] discloses rules [event handlers] executed by the SMA controller; par. [0086] disclose rules cause devices to perform actions in response to a sensor trigger event; par. [0052] discloses events detected by sensors [ordinary devices]; par. [0095] discloses a SMA controller monitors all associated sensor devices for sensor event data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moorer, which discloses master and ordinary devices, by incorporating a master device including event handlers to take predefined actions in response to events reported by the ordinary device, as taught by Cohn, as Cohn would provide the advantage of a means of enabling control of lifestyle conveniences. (See Cohn, par. [0004]). 

As to claim 17, Moorer discloses the method of claim 15 (see rejection of claim 15 above), but does not explicitly disclose further comprising defining an event handler in a master device to react in response to events reported by the ordinary device. 
However, in an analogous art, Cohn discloses:
further comprising defining an event handler in a master device to react in response to events reported by the ordinary device (e.g., Cohn, par. [0068] discloses rules [event handlers] executed by the SMA controller; par. [0086] disclose rules cause devices to perform actions in response to a sensor trigger event; par. [0052] discloses events detected by sensors [ordinary devices]; par. [0095] discloses a SMA controller monitors all associated sensor devices for sensor event data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moorer, which discloses master and ordinary devices, by incorporating a master device including event handlers to take predefined actions in response to events reported by the ordinary device, as taught by Cohn, as Cohn would provide the advantage of a means of enabling control of lifestyle conveniences. (See Cohn, par. [0004]).  

As to claim 18, Moorer discloses the method of claim 15 (see rejection of claim 15 above), but does not explicitly disclose further comprising selecting a service offered by the master device to be used as an action to be taken by an event handler associated with an event of the ordinary device. 
However, in analogous art, Cohn discloses:
selecting a service offered by the master device to be used as an action to be taken by an event handler associated with an event of the ordinary device (e.g., Cohn, Fig. 11 and associated text, par. [0089] discloses a selection list of desirable actions [see figure]; abstract discloses actions to be performed by the controller platform [master device]; par. [0086] disclose rules cause devices to perform actions in response to a sensor trigger event).


As to claim 20, Moorer discloses the method of claim 15 (see rejection of claim 15 above), but does not explicitly disclose wherein the ordinary device provides events associated with parameters.
However, in an analogous art, Cohn discloses:
wherein the ordinary device provides events associated with parameters  (e.g., Cohn, par. [0048] disclose a user can specify event types [parameter]; par. [0095] disclose examining the identification [parameter] of the event that occurred. A determination is made as to whether all constraints [parameters] associated with the trigger event are satisfied; par. [0052] discloses events detected by sensors [ordinary devices]; par. [0095] discloses a SMA controller monitors all associated sensor devices for sensor event data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon, which discloses ordinary devices, by incorporating the ordinary devices having associated parameters, as taught by Cohn, as Cohn would provide the advantage of a means to perform actions in response to events and event constraints. (See Cohen, par. [0095]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moorer (US 2007/0225866) in view of Cohn (US 2012/0158161) in further view of Nasir et al. (US 2015/0358218) (art of record – hereinafter Nasir).

As to claim 13, Moorer discloses the system of claim 9 (see rejection of claim 9 above), but does not explicitly disclose wherein the master device and the ordinary device provide events and services that are configurable via their respective UPA interfaces. 
However, in analogous art, Cohn discloses:
where the master device and other device provides events and services that are configurable via their respective UPA interfaces (e.g., Cohn, par. [0041] discloses a portal server 170 [the portal or device to which it serves the interface being the other device] can provide various user interface applications [the portal or device to which it serves the interface being the other device]. A portal provides access to the same SMA functions that an interface directly coupled to the SMA controller [master device] provides; Figs. 10, 11 and associated text, par. [0087] discloses the steps of fig. 10 can be performed through a portal server located in operator domain 160 or through an SMA controller 120 [master device] through an associated input device; par. [0089] disclose a sensor event can be selected (1020) [configuring the event because it is selected to be used as a trigger in a rule, see figure]. As is illustrated in Fig. 11, a list of events is populated [i.e., the events are provided via a UPA interface, see figure]; par. [0090] discloses an action to be performed in response to the trigger even is provided (1030) [see figure, selecting an action. This is configuring the action because the functions shown are configured to be actions of a rule]).

	Further, in an analogous art, Nasir discloses: 
	the respective interface of the ordinary device (e.g., Nasir, par. [0065] discloses monitored device 110 may include a user interface to receive setup information 810 for user without the need for user device 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moorer/Cohn, which discloses master and ordinary devices and configuring events and services using UPA interfaces of the master and other devices, to include an interface at the ordinary device, as taught by Nasir, as Nasir would provide the advantage of a means to perform the configuration without the need of another device. (See Nasir, par. [0065]).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moorer (US 2007/0225866) in further view of Yoon (US 2015/0347114) (art of record – hereinafter Yoon).

As to claim 16, Moorer discloses the method of claim 15 (see rejection of claim 15 above), but does not explicitly disclose further comprising calling a service provided by the master device by another master device or by the user computer to perform a task.

further comprising calling a service provided by the master device by another master device or by the user computer to perform a task (e.g., Yoon, par. [0176] discloses the electronic device 700 [user computer] may send a request to perform at least a portion of the function or service to other devices “(e.g., the control device 702 [master device], the external electronic device 704, or the server 706)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the master device and user device of Moorer, by incorporating calling a service provided by the master device by another master device or by the user computer to perform a task, as taught by Yoon, as Yoon would provide the advantage of a means for the master device to perform a function instead of or together with the user computer. (See Yoon, par. [0176]).

As to claim 19, Moorer discloses the method of claim 15 (see rejection of claim 15 above), but does not explicitly disclose wherein a service offered by the master device returns a value.
However, in an analogous art, Yoon discloses:
wherein a service offered by the master device returns a value (e.g., Yoon,. par. [0176] discloses the electronic device 700 may send a request to perform at least a portion of the function or service to other devices “(e.g., the control device 702 [master device], the external electronic device 704, or the server 706)”. The other devices may execute and provide the execution result [returns a value] to the electronic device 700).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/TODD AGUILERA/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is NOT a suggestion of any particular claim language.
        2 Again, this is NOT a suggestion of any particular claim language